Citation Nr: 1631450	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  13-21 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for headache syndrome.  

2.  Entitlement to service connection for transient ischemic attack and/or pseudotumor cerebri.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 until his retirement in June 2012, including service in Iraq from October 2005 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted, in pertinent part, service connection for posttraumatic stress disorder (PTSD) with an rating of 30 percent and headache syndrome with an initial noncompensable rating, effective July 1, 2012, and denied service connection for transient ischemic attacks.  

Thereafter, the Veteran appealed with respect to the initial ratings assigned for his PTSD and headache syndrome, and the denial of service connection for transient ischemic attacks.  With regard to his PTSD, he indicated in his January 2013 notice of disagreement that his appeal for a higher rating for such disability would be satisfied with the award of a rating of 50 percent.

Thereafter, in a February 2014 rating decision, the RO increased the rating for the Veteran's service-connected PTSD to 70 percent, effective July 1, 2012.  Therefore, as such award satisfies the Veteran's appeal with regard to such issue, it is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Such rating decision also increased the rating for the Veteran's service-connected headache disability to 50 percent, effective July 1, 2012.  However, as he has not indicated that such award satisfies his appeal as to such issue, it remains before the Board.  Id.

The Veteran testified at a Board video-conference hearing regarding the remaining issues on appeal in April 2016.  A transcript of the hearing is associated with the record.  At such time, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015).  At such time, the record was held open for 60 days for the receipt of any additional evidence, which was received in May 2016.  While the Veteran did not waive AOJ consideration of such evidence, as his substantive appeal was received in June 2013, such is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence.

However, the Board also observes that, subsequent to the issuance of the supplemental statement of the case in February 2014, VA developed additional evidence, to include obtaining VA treatment records dated from May 2013 to December 2015.  While the Veteran has not waived AOJ consideration of such evidence, the Board finds that, as the records do not include complaints, treatment, or findings referable to the Veteran's headache syndrome, the Board finds that they are irrelevant to such claim.  Therefore, there is no prejudice to the Board proceeding with a decision on such issue at this time.  Furthermore, with regard to the remaining claim, as it is being remanded, the AOJ will have an opportunity to review the new evidence in the readjudication of the claim.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of service connection for transient ischemic attack and/or pseudotumor cerebri is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the Veteran has been in receipt of the maximum schedular rating of 50 percent for his headache syndrome, and the rating schedule is adequate to evaluate the disability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for headache syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his headache syndrome from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for headache syndrome was granted and an initial rating was assigned in the August 2012 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in February 2012 and September 2013 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such was inadequate for rating purposes.  Moreover, the Board finds that the examinations were adequate in order to evaluate the Veteran's service-connected headaches as they include an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Furthermore, the Veteran has not alleged that his headache syndrome has increased in severity since the and September 2013 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Rather, he has alleged that his headache symptomatology has warranted a higher initial rating throughout the appeal period.  Consequently, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Additionally, in April 2016, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2016 hearing, the undersigned noted the issue on appeal and apprised the Veteran that he was already in receipt of the highest possible schedular rating for headaches.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected headaches was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such has on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  There is no indication that there is any outstanding evidence that may have been overlooked, and neither the Veteran's representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

In June 2012 the Veteran retired from active duty service.  In a rating decision issued in August 2012, the RO granted, in pertinent part, service connection for headaches syndrome with a noncompensable rating, effective July 1, 2012.  The Veteran appealed the assigned rating.  In a rating decision issued in February 2014, the RO increased the rating for the Veteran's service-connected headaches disability to 50 percent, effective July 1, 2012.  The Veteran continues to argue for a higher initial rating for his headache disability.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected headaches disability has been rated as 50 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100 throughout the appeal period.  

Under Diagnostic Code 8100, a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent rating for migraine headaches is warranted when there are characteristic prostrating attacks occurring on an average once a month over last several months.  Id.  A maximum rating of 50 percent is warranted for very frequent completely prostrating and prolonged headache attacks productive of severe economic inadaptability.  Id.  

On VA examination in February 2012 (while still on active duty service), the Veteran complained of weakly pain, weakness, fatigue, and functional loss due to headaches, which were aggravated by light and noise and alleviated by laying down in a dark room and oral medications.  The diagnosis was headaches syndrome.  

On VA examination in September 2013, the Veteran reported that he was having approximately one headache per week, with visual and auditory aura prior to the headaches, followed by nausea and pulsating, throbbing left sided head pain with sensitivity to light and sound.  Such were aggravated and precipitated by stress and heavy lifting, and alleviated by oral medications.  He added that his headaches had become much worse in intensity and frequency since a 2009 episode of pseudotumor cerebri.  The examiner surmised that the Veteran "may be unable to work or perform job responsibilities during a migraine headache episode" and that "providing a dark, quiet room where the individual can rest until the attack passes may be helpful."

Treatment records dated in March 2015 indicate an assessment of headache syndrome, which was noted to include a history of a mixed headache disorder and migraines.  At such time, the Veteran was experiencing headaches daily at a 3-4/10, which will increase to a 6-7/10 if he does not take Motrin.  He reported that the headaches were worst at midday, lying down and sleep help, and that such included photo- and phonophobia as well as visual auras.  September 2015 reflect complaints of increasing migraine pain in the left temple and left occiput, which was a constant, stabbing pain.  He also reported an increase in the frequency of his headaches, which occurred several times a week, and indicated that he had some nausea with his migraines.  Records dated in October 2015 show that the Veteran reported that his headaches had improved and such were 2-3/10, intermittent, and occurred every other day.  Records dated in November 2015 reflect an assessment that includes migraine without aura, not intractable, without status migrainosus; tension-type headache, unspecified, intractable; and drug-induced headache, no elsewhere classified, not intractable.  At such time, the Veteran indicated that his headaches were milder, at a 3/10 daily, and he did not experience severe headaches anymore.  In February 2016, it was recorded that the Veteran had migraines with aura, not intractable, without status migrainosus.  However, he had no headaches at all since November 2015, except for a three day headache at the beginning of January 2016.  The assessment included occasional migraines, with other headache subtypes largely resolved. 

During his April 2016 Board hearing, the Veteran testified that he was experiencing incapacitating headaches that lasted a few days, about two to three times a month.  Board Hearing Transcript, p. 15.  He testified that the headaches begin with an aura, which he described as a little golden ring moving across his eyes and a metallic taste in his mouth, and that he feels very nauseated and weak during the headaches themselves and must rest and lie down for a couple of hours to alleviate the symptoms.  Transcript, p. 17.  He testified that he was working as a basketball coach and a supervisor.

As stated before, the Veteran, who is working, has already been afforded the maximum schedular rating of 50 percent pursuant to Diagnostic Code 8100 for his service-connected headaches disability, which contemplates very frequent completely prostrating and prolonged headache attacks productive of severe economic inadaptability, for the entire appeal period.  See Fenderson, supra.  As such, a higher schedular rating under such Diagnostic Code is not possible.  

Furthermore, as the Veteran's headache syndrome is specifically listed in the rating schedule pursuant to Diagnostic Code 8100, it may not be rated by analogy.  Copeland v. McDonald, 27 Vet. App. 333, 338 (2015).

The Board has further considered whether this claim should be referred for consideration for an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16   (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the Veteran's headache syndrome with the Rating Schedule, and finds that the Veteran's symptomatology is reasonably addressed by the assigned schedular criteria and there are no additional symptoms of his disability that are not addressed by the rating schedule.  In this regard, the Veteran's subjective complaints, including but not limited to nausea, auras, photo- and phonophobia, and headache pain, are contemplated by the rating criteria.  Furthermore, the rating criteria governing migraine headaches contemplates the frequency, severity, and duration of the headaches as well as the impact such have on the Veteran's economic adaptability.    

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Furthermore, the Board notes that the Veteran has been in receipt of a combined 100 percent rating since his separation from service.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected headache disability.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this matter for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  While the Veteran is already in receipt of a combined schedular rating of 100 percent, the Court has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  For SMC  purposes, a TDIU satisfies the requirement of a "service-connected disability rated as total."  See Buie at 251; see also Bradley at 293.  

However, in the instant case, the Board finds that the Veteran has not alleged, and the evidence does not show, that his unemployed as a result of his service-connected headache syndrome.  In this regard, he testified at his Board hearing that he was currently employed as a basketball coach and supervisor.  Therefore, the Board finds that the issue of entitlement to a TDIU based on the Veteran's headache syndrome has not been raised by the Veteran or the record.  As such, it need not be further considered.

In adjudicating the Veteran's claim herein, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the Veteran has already been awarded the highest schedular rating, and the preponderance of the evidence does not show that the schedular criteria are inadequate for evaluating the Veteran's headaches disability.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating in excess of 50 percent for headaches syndrome is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board notes that the AOJ denied the claim for service connection for transient ischemic attacks (and/or pseudotumor cerebri) on the basis of no current diagnosis, and noted that, while the Veteran's service treatment records reflect complaints, treatment, or a diagnosis similar to that claimed, the medical evidence supports the conclusion that a persistent disability was not present in service.  In this regard, a February 2012 VA examination noted a history of a transient ischemic attack, diagnosed as previous history of pseudotumor cerebri, but found no expressed residuals at such time.  A September 2013 VA examination, the examiner noted the Veteran's history of pseudotumor cerebri and transient ischemic attack in July 2009 and found that both had resolved.  He further determined that there were no residual conditions, with the exception of a worsening of his migraine headaches.

However, since such time, treatment records dated through April 2016 reflect that the Veteran had been placed on Coumadin for life and was being followed for pseudotumor cerebri from venous sinus thromboses bilaterally as well as idiopathic intracranial hypertension.  In September 2015, the Veteran's treatment provider noted that he was hospitalized due to what was initially suspected as a cerebral vascular accident; however, the work up revealed what appeared to be acute on chronic venous thromboses in bilateral transverse sinuses as well as straight sinus. There was some subarachnoid and subdural blood secondary to venous congestion around the left occipital lobe.  In addition, there was venous congestion in left occipital lobe consistent with an impending left occipital lobe infarct.  Ultimately, the assessment was acute on chronic venous thrombi causing pseudotumor cerebri as well as some subarachnoid hemorrhage of the left occipital lobe subsequent subjectively resolving right inferior quadrantanopia.  Additionally, in a statement received in May 2016, the Veteran's treatment provider indicated that he was seeing the Veteran for treatment of several conditions, including, as relevant, sinus venous thrombosis with associated pseudotumor cerebri.

Therefore, as the newly received treatment records suggest that the Veteran has received ongoing treatment for pseudotumor cerebri and/or residuals thereof, the Board finds that a remand is necessary in order to determine the current nature and etiology of the Veteran's claimed transient ischemic attack and/or pseudotumor cerebri.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination regarding his claim for service connection for transient ischemic attack and/or pseudotumor cerebri.  The record must be made available to the examiner, and the examiner shall note in the examination report that the claims file was reviewed.  All indicated tests should be done, and all findings reported in detail.  The examiner should also discuss the Veteran's transient ischemic attack and/or pseudotumor cerebri history and current complaints and symptoms with the Veteran, and document said in the examination report.  

After review of the record and completion of appropriate testing and examination, the examiner is requested to opine as to whether it is at least as likely as not (50/50 probability, or greater) that the Veteran has current residuals of his in-service transient ischemic attack and/or pseudotumor cerebri.  If so, he or she should identify the nature and severity of such residuals.  In offering such opinion, the examiner should specifically review the treatment records submitted by the Veteran in April 2016, which document the ongoing treatment he receives for such claimed condition.
  
A rationale for this opinion must be provided.  

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received since the issuance of the February 2014 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


